DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 10/15/2021. Claims 1-20 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 01/22/2019. 

Oath/Declaration
The oath or declaration filed on 01/22/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I, species III: claims 1-6, 8-9, 11-16 and 18-19 in the reply filed on  10/15/2021  is acknowledged and entered.  This office action considers claims 1-19 pending for prosecution, wherein claims 7, 10 and 17 are withdrawn from further consideration, and 1-6, 8-9, 11-16 and 18-19 are presented for examination.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 8-9, 11-13, 14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng ( US 2014/0204305 A1; hereafter Tseng).


    PNG
    media_image1.png
    491
    862
    media_image1.png
    Greyscale

Tseng Annotated Fig 4: (overlap region small arrow source side (SD) & non-overlap region bigger arrow source side (SD) and overlap region small arrow drain (DD) side & non-overlap region bigger arrow drain side (DD).

Regarding claim 1.Tseng discloses an array substrate (Fig 4), comprising: 
a substrate ( glass substrate); 
a first metal layer (Fig 4, metal gate 10 GD, Para [ 0028]), arranged on a surface of the substrate (glass substrate); an insulating layer ( Fig 4, insulating layer GI, Para [ 0028]), arranged on a surface of the first metal layer (metal gate 10 GD); a semiconductor layer (Fig 4, active layer 60, Para [ 0029]), arranged on a surface of the insulating layer (insulating layer GI); and a second metal layer (metal layer 30, Para [ 0028]), arranged on a surface of the semiconductor layer (active layer 60, Para [ 0029]), wherein an 
 
Regarding claim 2.  Tseng discloses the array substrate according to claim 1, Tseng further discloses wherein the first metal layer comprises a gate ( gate GD, Para [ 0028]), arranged on the surface of the substrate (glass substrate), the second metal layer (metal layer 30) comprises a source ( source SD, Para [ 0028]) and a drain ( drain DD, Para [ 0028]), the source (SD) is arranged on one side of the semiconductor layer (active layer 60), and the drain (DD) is arranged on the other side of the semiconductor layer  (active layer 60); an overlapping region exists between the gate (GD) and the source (SD), and an overlapping region exists between the gate (GD) and the drain (DD); and an area of a region overlapping the gate (GD) on the source (SD) is less than that of a region not overlapping the gate (GD) on the source (SD), and an area of a region overlapping the gate (GD) on the drain (DD) is less than that of a region not overlapping the gate (GD) on the drain (DD).  

Regarding claim 3. Tseng discloses the array substrate according to claim 2, Tseng further discloses wherein a length of the region overlapping the gate (GD) on the source (SD) is less than that of the region not overlapping the gate (GD) on the source (SD), and a length of the region overlapping the gate (GD) on the drain (DD) is less than that of the region not overlapping the gate (GD) on the drain (DD).
Regarding claim 5. Tseng discloses the array substrate according to claim 3, Tseng further discloses wherein the length of the region overlapping the gate (GD) on the source (SD) is one quarter to two thirds that of the region not overlapping the gate (GD) on the source (SD), and the length of the region overlapping the gate (GD) on the drain (DD) is one quarter to two thirds that of the region not overlapping the gate (GD) on the drain (DD).  

Regarding claim 6. Tseng discloses the array substrate according to claim 2, Tseng further discloses wherein a width of a region overlapping the source (SD) on the gate ( GD) is less than that of the source (SD), and a width of a region overlapping the drain (DD) on the gate (GD) is less than that of the drain (DD).  

Regarding claim 8.  Tseng discloses the array substrate according to claim 3, Tseng further discloses wherein a thickness of the region overlapping the gate (SD) on the source (SD) is greater than that of the region not overlapping the gate (GD) on the source (SD), and a thickness of the region overlapping the gate (GD) on the drain (DD) is greater than that of the region not overlapping the gate (GD) on the drain (DD).
  
Regarding claim 9. Tseng discloses the array substrate according to claim 8, Tseng further discloses wherein the thickness of the region overlapping the gate (GD) on the source (SD) is one third to two thirds that of the region not overlapping the gate (GD) on the source (SD), and the thickness of the region overlapping the gate (GD) on the drain 
 
Regarding claim 11. Tseng discloses a display panel, comprising an array substrate (Fig 4, glass substrate), wherein the array substrate (Fig 4, glass substrate) comprises: 
a substrate (Fig 4, glass substrate); a first metal layer ( gate electrode GD, Para [ 0028]), arranged on a surface of the substrate (Fig 4, glass substrate); an insulating layer (Fig 4, insulating layer GI, Para [ 0028]), arranged on a surface of the first metal layer ( GD); a semiconductor layer (active layer 60, Para [ 0029]), arranged on a surface of the insulating layer (GI); and a second metal layer  (metal layer 30, Para [ 0028]), arranged on a surface of the semiconductor layer  (active layer 60, Para [ 0029]), wherein an overlapping region exists between the first metal layer (GD) and the second metal layer  (active layer 60, Para [ 0029]); and an area of a region overlapping the second metal layer  (active layer 60, Para [ 0029]) on the first metal layer (GD) is less than that of a region not overlapping the second metal layer  (active layer 60, Para [ 0029]) on the first metal layer (GD).  

Regarding claim 12.  Tseng discloses the display panel according to claim 11, Tseng further discloses wherein the first metal layer comprises a gate (GD), arranged on the surface of the substrate (glass substrate), the second metal layer (metal layer 30, Para [ 0028]) comprises a source ( source SD, para [ 0028]) and a drain ( drain DD, Para [ 0028]), the source (SD) is arranged on one side of the semiconductor layer (metal layer 30, Para [ 0028]), and the drain is arranged on the other side of the semiconductor 

Regarding claim 13. Tseng discloses the display panel according to claim 12, Tseng further discloses wherein a length of the region overlapping the gate (GD) on the source (SD) is less than that of the region not 4Appl. No. 16/319,476  overlapping the gate (GD) on the source (SD), and a length of the region overlapping the gate (GD) on the drain (DD) is less than that of the region not overlapping the gate (GD) on the drain (DD).  

Regarding claim 15. Tseng discloses the display panel according to claim 13, Tseng further discloses wherein the length of the region overlapping the gate (GD) on the source (SD) is one quarter to two thirds that of the region not overlapping the gate (GD) on the source (SD), and the length of the region overlapping the gate (GD) on the drain (DD) is one quarter to two thirds that of the region not overlapping the gate (GD) on the drain (DD).  

Regarding claim 16. Tseng discloses the display panel according to claim 12, Tseng further discloses wherein a width of a region overlapping the source (SD) on the gate 
  
Regarding claim 18.  Tseng discloses the display panel according to claim 13, Tseng further discloses wherein a thickness of the region overlapping the gate (GD) on the source (SD) is greater than that of the region not overlapping the gate (GD) on the source (SD), and a thickness of the region overlapping the gate (GD) on the drain (DD) is greater than that of the region not overlapping the gate (GD) on the drain (DD). 
 
Regarding claim 19. Tseng discloses the display panel according to claim 18, Tseng further discloses wherein the thickness of the region overlapping the gate (GD) on the source (SD) is one third to two thirds that of the region not overlapping the gate (GD) on the source (SD), and the thickness of the region overlapping the gate (GD) on the drain (DD) is one third to two thirds that of the region not overlapping the gate (GD) on the drain (DD).

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2014/0204305 A1; hereafter Tseng) as applied claims above and further in view of Baude et al (US 2006/0091793 A1; hereafter Baude).

Regarding claim 4.  Tseng discloses the array substrate according to claim 3, But, Tseng does not disclose explicitly wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm.  
In a similar field of endeavor, Baude discloses wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus the length can be overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 

Since Tseng and Baude are both from the similar field of endeavor, and TFT device with varied gate length, the purpose disclosed by Baude would have been recognized in the pertinent art of Tseng. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng in light of Baude teaching “wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus the length can be overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm” for further advantage such as specific gate length enhance device performance .

Regarding claim 14.  Tseng discloses the array substrate according to claim 13, But, Tseng does not disclose explicitly wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm.  
In a similar field of endeavor, Baude discloses wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus the length can be overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 

Since Tseng and Baude are both from the similar field of endeavor, and TFT device with varied gate length, the purpose disclosed by Baude would have been recognized in the pertinent art of Tseng. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng in light of Baude teaching “wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus the length can be overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm” for further advantage such as specific gate length enhance device performance .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898